*195The trial court properly denied defense counsel’s request for an unredacted copy of the undercover’s daily activity report since it did not constitute Rosario material. The undercover’s direct testimony concerned the details of the pre-7:30.A.M. preparation meeting with other officers and the post-ll:30 a.m. buy and bust operation resulting in defendant’s arrest; he never testified as to any other drug buys that may have occurred on other stops made by the officers that morning. Defendant contends, for example, that "if the report indicated that the previous stops had failed to result in buys, counsel could [have used] that to suggest that, in this case, the officers were just trying to make a collar”. However, this speculation about possible impeachment use of report entries that were not relevant to the subject matter of the witness’s testimony does not invoke Rosario concerns (People v Watkins, 157 AD2d 301, 313). Concur—Milonas, J. P., Rosenberger, Ross and Tom, JJ.